Bigelow, ' C. J.
The instructions were in all respects apt and proper, and in conformity to previous decisions of this court. Commonwealth v. Willard, 22 Pick. 476. Commonwealth v. Downing, 4 Gray, 29.
No question seems to have been raised at the tidal as to the elements necessary to constitute a legal sale. The presumption is that these were sufficiently stated to the jury. The real point which seems to have been made by the counsel for the defend*, ant was, that three sales were not proved, if it appeared that the liquor was purchased by the witnesses under a preconcerted plan in pursuance of which it was called for and delivered at short intervals, although the ordinary elements constituting three distinct sales were also proved. But such an instruction could not have been properly given. The ruling of the court on this point *117was responsive to the prayer submitted by the counsel for the defendant, and submitted in proper form to the jury the question of fact whether three sales had been proved by the testimony to their satisfaction. Commonwealth v. Kimball, 7 Met. 308. Commonwealth v. Very, 12 Gray, 124.

Exceptions overruled.